Exhibit 10.1 STOCK PURCHASE AGREEMENT among PMA CAPITAL CORPORATION, and Charles C. Caldwell, Thomas G. Hamill, Colin D. O’Connor, and J. Mark Davis (the Shareholders of Midlands Holding Corporation) and MIDLANDS HOLDING CORPORATION Dated as of October 1, 2007 TABLE OF CONTENTS Page 1. Certain Matters of Construction; Definitions 1 1.1 Certain Matters of Construction 1 1.2 Cross Reference Table for Definitions 2 1.3 Certain Definitions 3 2. Purchase and Sale of Shares 9 2.1 Basic Transaction 9 2.2 Total Purchase Price 9 2.3 Allocations Among Sellers of Total Purchase Price 10 2.4 Payments of Total Purchase Price 10 (a)Closing Payment 10 (b)Closing Payment Adjustments and Guaranteed Payments 10 (c)Earn-Out Payments 12 (d)Aggregate Look-Back Payment 14 (e)Cumulative Incentive Payment 14 2.5 Acceleration 14 2.6 Income Tax Allocation of Total Purchase Price 15 2.7 Waiver of Rights under Shareholders Agreement 15 3. Representations and Warranties Regarding Company 15 3.1 Organization, Standing, Power and Authorization 15 3.2 Capitalization of the Company 16 3.3 Subsidiaries 16 3.4 Corporate Documents and Records 16 3.5 Consents and Approvals; No Violation 17 3.6 Financial Statements 17 3.7 Events Subsequent to Most Recent Fiscal Quarter 17 3.8 Liabilities 19 3.9 Compliance with Laws 19 3.10 Contracts 19 3.11 Tax Matters 21 3.12 Properties 22 3.13 Litigation 22 3.14 Environmental Matters 22 3.15 Agent and Trade Receivables 23 3.16 Insurance 23 3.17 Transactions with Sellers 23 3.18 Employees 24 3.19 Intellectual Property 24 3.20 Employee Benefits 24 3.21 Clients 26 3.22 Insurance Companies 26 3.23 Insurance Accounts and Commissions 27 i 3.24 Brokers 27 3.25 List of Bank Accounts 27 3.26 Disclosure 27 4. Representations and Warranties of Sellers Regarding Transaction 27 4.1 Title to Shares 27 4.2 Authority 27 4.3 Litigation; Impairment 28 5. Representations and Warranties of Buyer 28 5.1 Organization, Standing and Power 28 5.2 Authorization and Enforceability 28 5.3 Non-Contravention 28 5.4 Financial Statements 29 (a)Financial Information 29 (b)Character of Financial Information 29 5.5 Change in Condition 29 5.6 Compliance with Laws 29 5.7 Litigation 30 5.8 Insurance 30 5.9 A.M. Best Company 30 5.10 Brokers 30 5.11 Financing 30 6. Closing 31 6.1 Closing 31 6.2 Deliveries at Closing by the Company and Sellers 31 6.3 Deliveries at Closing by Buyer 32 7. Post-Closing Covenants 32 7.1 Further Assurances 32 7.2 Access to Records 32 7.3 Errors and Omissions Insurance; Directors’ and Officers’
